DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 15-20 (now renumbered Claims 1-14) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 20 (now renumbered independent Claims 1 and 14).  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “pixel circuit” comprising the claimed “plurality of light emitting circuits” each comprising the claimed “input sub-circuit,” “latch sub-circuit,” and “output sub-circuit, configured to transmit one of a signal at a first voltage terminal and a signal at a second voltage terminal to a light emitting unit” under control of a “control signal,” wherein “the first voltage terminal and the second voltage terminal provide a fixed high level voltage and a fixed low level voltage to the latch sub-circuit; the plurality of light emitting circuits comprise a first light emitting circuit and a second light emitting circuit, and the first light emitting circuit and the second light emitting circuit are configured to control a sub-pixel; the sub-pixel comprises a first light emitting unit, a second light emitting unit, and a third light emitting unit; the first light emitting unit and the second light emitting unit are coupled in parallel to the first light emitting circuit; the third light emitting unit is coupled to the second light emitting circuit; the first light emitting unit, the second light emitting unit and the third light emitting unit emit a same wavelength of light; the first light emitting circuit and the second light emitting circuit are configured to provide voltages from the first voltage terminal and the second voltage terminal to control the sub-pixel in four grayscale states.”
The claimed invention is best characterized by the originally filed disclosure at least at Figure 1 and Figure 2.
As pertaining to the most relevant prior art relied upon by the examiner, Shima (US 2017 / 0221435) discloses (see Fig. 2 and Fig. 3) a pixel circuit (see (PX, SPR) in Fig. 2; and see Page 2, Para. [0031]-[0032]), comprising:  at least one light emitting circuit (see Fig. 3) comprising an input sub-circuit (12), configured to transmit a signal at a data voltage terminal (see (S)) to a latch sub-circuit (10); the latch sub-circuit (10), configured to generate a control signal (i.e., a gate control signal; see (Q1, Q2)) in accordance with the signal at the data voltage terminal (again, see (S)) and store the control signal (i.e., the gate control signal); and an output sub-circuit (11), configured to transmit one of a signal at a first voltage terminal (see (xFRP)) and a signal at a second voltage terminal (see (FRP)) to a light emitting unit (see (LC); also see Page 1, Para. [0021]) under control of the control signal (i.e., the gate control signal; see (Q1, Q2); and see Page 2 through Page 3, Para. [0038]-[0046]).
Shima does not explicitly disclose that “the plurality of light emitting circuits comprise a first light emitting circuit and a second light emitting circuit, and the first light emitting circuit and the second light emitting circuit are configured to control a sub-pixel; the sub-pixel comprises a first light emitting unit, a second light emitting unit, and a third light emitting unit; the first light emitting unit and the second light emitting unit are coupled in parallel to the first light emitting circuit; the third light emitting unit is coupled to the second light emitting circuit; the first light emitting unit, the second light emitting unit and the third light emitting unit emit a same wavelength of light; the first light emitting circuit and the second light emitting circuit are configured to provide voltages from the first voltage terminal and the second voltage terminal to control the sub-pixel in four grayscale states.”
Kimura (US 6,225,750) discloses (see Fig. 7) a means of accurately controlling grayscale states by controlling sub-pixels that comprise a plurality of light emitting units (see (1811, 18211, 18221) in Fig. 7; and see Col. 2, Ln. 45-55).  In this regard, Kimura discloses a first light emitting circuit (152, 162, 172) and a second light emitting circuit (151, 161, 171) configured to control a sub-pixel (11); the sub-pixel (11) comprises a first light emitting unit (18211), a second light emitting unit (18221), and a third light emitting unit (1811); the first light emitting unit (18211) and the second light emitting unit (18221) are coupled to the first light emitting circuit (152, 162, 172); the third light emitting unit (1811) is coupled to the second light emitting circuit (see (151, 161, 171); and see Col. 4, Ln. 10-24).
However, Kimura does not teach or fairly suggest a means of implementing the “plurality of light emitting circuits” in the manner recited in the claims to include the claimed “input sub-circuit,” “latch sub-circuit,” and “output sub-circuit” such that “the first light emitting unit, the second light emitting unit and the third light emitting unit emit a same wavelength of light; the first light emitting circuit and the second light emitting circuit are configured to provide voltages from the first voltage terminal and the second voltage terminal to control the sub-pixel in four grayscale states.”
A number of references including Hong (US 2014 / 0319486) at least at Figure 14 and Benzarti (US 7,554,533) at least at Figure 2 disclose the implementation of redundant light emitting units in sub-pixels of a display device.
However, none of the references relied upon by the examiner teach or fairly suggest the claimed “pixel circuit” comprising the combination of the claimed “plurality of light emitting circuits” wherein “the first voltage terminal and the second voltage terminal provide a fixed high level voltage and a fixed low level voltage to the latch sub-circuit; the plurality of light emitting circuits comprise a first light emitting circuit and a second light emitting circuit, and the first light emitting circuit and the second light emitting circuit are configured to control a sub-pixel; the sub-pixel comprises a first light emitting unit, a second light emitting unit, and a third light emitting unit; the first light emitting unit and the second light emitting unit are coupled in parallel to the first light emitting circuit; the third light emitting unit is coupled to the second light emitting circuit; the first light emitting unit, the second light emitting unit and the third light emitting unit emit a same wavelength of light; the first light emitting circuit and the second light emitting circuit are configured to provide voltages from the first voltage terminal and the second voltage terminal to control the sub-pixel in four grayscale states.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622